Case 1:19-cv-00370-WS-MU Document 1 Filed 07/12/19 Page 1 of 5            PageID #: 1



               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA


JAMES HURD,                               )
                                          )
            PLAINTIFF,                    )
                                          )
V.                                        )   CIVIL ACTION NUMBER:
                                          )
THE BANK OF MISSOURI,                     )   JURY TRIAL DEMANDED
                                          )
            DEFENDANT.                    )
                                          )
                                          )

                          PLAINTIFF’S COMPLAINT

      COMES NOW the Plaintiff, James Hurd, by and through the undersigned

counsel, and for his complaint states as follows:

                         JURISDICTION AND VENUE

      1.     This Court has jurisdiction over this matter pursuant to 15 U.S.C.

§1681p, and 28 U.S.C. §1331. Venue is proper in this judicial district pursuant to

28 U.S.C. §1391 (b).

                                     PARTIES

      2.     The Plaintiff is a resident and citizen of the State of Alabama,

Washington County, and is over the age of twenty-one (21) years.
Case 1:19-cv-00370-WS-MU Document 1 Filed 07/12/19 Page 2 of 5            PageID #: 2



      3.     The Defendant, The Bank of Missouri, is a Missouri entity and was, in

all respects and at all times relevant herein, doing business in the state of Alabama,

by reporting credit information on Alabama residents.

      4.     All events herein occurred in this judicial district.

                           FACTUAL ALLEGATIONS

      5.     In or around 2019, Plaintiff obtained copies of his credit file from

TransUnion and Experian (the “CRAs”) and noticed information regarding an

alleged delinquent account purportedly belonging to Plaintiff with the Defendant

The Bank of Missouri.

      6.     Plaintiff never had an account with Defendant The Bank of Missouri

or otherwise conduced business with Defendant The Bank of Missouri and

therefore the information furnished by Defendant The Bank of Missouri was

inaccurate and false.

      7.     On or about May 20, 2019, Plaintiff disputed the inaccurate

information through the CRAs and requested reinvestigation.

      8.     Upon information and belief, the CRAs forwarded Plaintiff’s dispute

to Defendant The Bank of Missouri.

      9.     Defendant The Bank of Missouri purportedly reinvestigated and

verified the as accurate and reported the results back to the CRAs.

      10.    The inaccurate information remained on Plaintiff’s credit file.



                                           2
Case 1:19-cv-00370-WS-MU Document 1 Filed 07/12/19 Page 3 of 5               PageID #: 3



       11.       The inaccurate information negatively reflected on Plaintiff, his

financial responsibility as a debtor, her credit worthiness, and was published to

third-parties.

                       COUNT ONE
VIOLATIONS OF THE FAIR CREDIT REPORTING ACT, 15 U.S.C. § 1681
                         ET SEQ.

       12.       Plaintiff adopts the averments and allegations hereinbefore as if fully

set forth herein.

       13.       Defendant The Bank of Missouri violated the Fair Credit Reporting

Act, 15 U.S.C. § 1681s- 2(b) by continuing to publish to the CRAs inaccurate

information regarding status of an account; by failing to fully and properly

investigate the Plaintiff’s dispute; by failing to review or consider all relevant

information regarding same; by failing to accurately respond to the CRAs; and by

failing to correctly report results of an accurate investigation to all credit reporting

agencies.

       14.       After receiving notification from the CRAs about Plaintiff’s disputed

account, Defendant The Bank of Missouri did not contact any third parties other

than the CRAs when investigating Plaintiff’s dispute.

       15.       As a result of Defendant The Bank of Missouri’s wrongful conduct,

action and inaction, the Plaintiff suffered damage including but not limited to loss




                                              3
Case 1:19-cv-00370-WS-MU Document 1 Filed 07/12/19 Page 4 of 5             PageID #: 4



of credit, loss of the ability to purchase and benefit from credit as well as mental

and emotional pain and anguish, humiliation and embarrassment.

      16.     Defendant The Bank of Missouri’s conduct, action and inaction was

willful, rendering it liable for actual or statutory damages, and punitive damages in

an amount to be determined by a struck jury pursuant to 15 U.S.C. § 1681n. In the

alternative, Defendant The Bank of Missouri was negligent entitling the Plaintiff to

recover actual damages under 15 U.S.C. §1681o.

      17.     The Plaintiff is entitled to recover costs and attorney’s fees from

Defendant The Bank of Missouri in an amount to be determined by the Court

pursuant to 15 U.S.C. §1681n and §1681o.

                        AMOUNT OF DAMAGES DEMANDED

      WHEREFORE, PREMISES CONSIDERED, Plaintiff demands a

judgment against the Defendants as follows:

      A.        Declaratory judgment that the Defendant The Bank of Missouri’s

conduct violated the FCRA;

      B.        Statutory damages;

      C.        Compensatory, actual and punitive damages;

      D.        Costs and reasonable attorney’s fees;

      E.        Such other and further relief that this Court deems necessary, just

and proper.



                                           4
Case 1:19-cv-00370-WS-MU Document 1 Filed 07/12/19 Page 5 of 5   PageID #: 5



           PLAINTIFF DEMANDS TRIAL BY STRUCK JURY


                                  /S/ JOHN C. HUBBARD
                                  JOHN C. HUBBARD
                                  Attorney for Plaintiff
OF COUNSEL:
JOHN C. HUBBARD, LLC
PO Box 953
Birmingham, AL 35201
Telephone: (205) 378-8121
jch@jchubbardlaw.com




                                    5
